DETAILED ACTION
This constitutes a Non-Final Office Action given a modified obviousness rejection and a new natural product rejection under 35 U.S.C. 101, below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants canceled non-elected Group II (claims 12-20) thereby rendering moot the Restriction Requirement of 09/09/2020.
Applicants canceled claim 5 and moved its limitations into claim 1.  While this renders the previous obviousness rejection moot, the Examiner has modified that obviousness rejection and made a new rejection, below.  All limitations of all currently pending and non-withdrawn claims have been rejected as obvious.
The scope of search as defined within paragraphs 3-10 in the Non-Final Office Action of 06/03/2021 has not changed.  The Election of Species Requirement of 09/09/2020 (for the elected Group I) is maintained.
A prior art search retrieved applicable prior art references.  See “SEARCH 6” (enclosed in search notes), which was an Expert-/STIC-Conducted search using 
Moreover, a review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Claims 1, 3-4, 7, and 11 read on Applicants’ elected species.
Claims 2, 6, and 8-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species of elected Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/23/2021.
Current Status of 16/700,773
This Office Action is responsive to the amended claims of December 3, 2021.
Claims 1, 3-4, 7, and 11 have been examined on the merits.  Claims 1, 4, and 7 are currently amended.  Claims 3 and 11 are original.
Priority
Applicants identify the instant application, Serial #:  16/700,773, filed 12/02/2019, as a U.S. Non-Provisional patent application, which claims Priority from Provisional Application 62/775,222, filed 12/04/2018.
The ‘222 provisional supports the instant claims as filed.  Therefore, the effective filing date of the instant claims is 12/04/2018.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of December 3, 2021.
The Examiner has reviewed the claim amendments and Reply of 12/03/2021.
The objection for lack of an Oath/Declaration (paragraph 13 in previous Office Action) is maintained.  Applicants have yet to file an Oath/Declaration.  The original objection is reproduced, below.
The Examiner has reviewed the claim amendments and Reply of 12/03/2021.  In their Reply, Applicants indicate that they relied on claim 5 being free of the prior art (previous Office Action) and canceled claim 5 rolling the claim 5 limitation into base claim 1.
Despite moving the claim 5 limitation into base claim 1, the obviousness rejection (paragraphs 14-17 in previous Office Action) is modified as the amended claim 1 is truly still obvious in light of what is known about THC purification in the prior art.
The obviousness rejection is modified in light of Applicants’ claim 1 amendments moving limitations from canceled claim 5 (previously not rejected as obvious) into claim 1.  This action is mailed as a Non-Final since the Examiner did not fully appreciate the limitations of claim 5 (at the time of the previous Office Action) but now believes this limitation to be obvious in light of the reference ELSOHLY.  Please see the modified obviousness rejection, below.  Applicants offer no additional substantive arguments traversing the obviousness rejection and rely solely on their base claim 1 amendment to try (unsuccessfully) to render moot the obviousness rejection.
Oath/Declaration – Maintained Objection
Applicants have not yet filed an Oath/Declaration.  The deadline to file an Oath/Declaration is no later than the date the issue fee payment is due to avoid abandonment of this application.  See MPEP 1303.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 permits the embodiments "one or more stationary phases".  However, the last two lines of claim 1 then seem to prohibit multiple stationary phases instead requiring that “one stationary phase be disposed in at least two columns”.  This inconsistency results in there being insufficient antecedent basis for multiple stationary phases in the claim 1.
A review of claim 1 quickly reveals the inconsistency between one stationary phase (disclaimer of last two lines) and the embodiment permitting “one or more stationary phases” as noted, above.  This renders the metes and bounds of claim 1 claim 1 indefinite) since the claim cannot permit “more [than one] stationary phases” and then turn around and in a disclaimer/provisio (last two lines in claim 1) require only one stationary phase.
Claims 3-4, 7, and 11 are similarly rejected as these claims fail to render moot the rationale underpinning the rejection of claim 1 (for having inconsistent limitations within the same claim 1).
Applicants should delete this provisio of the last two lines of claim 1 in order to render this rejection moot.
Claim 4 recites the limitation “passing the feedstock stream through one stationary phase disposed in a single column" (emphasis).  There is insufficient antecedent basis for this limitation in the base claim 1, which is drawn to “passing the feedstock stream through one stationary phase disposed in at least two columns” (emphasis).
In reading claim 4, the reviewer would rightly wonder where antecedent basis for “single column” of claim 4 can be found in base claim 1, which is now drawn to “at least two columns”.  Hence, the metes and bounds of claim 4 are undefined (rendering claim 4 indefinite) since “single column” of claim 4 is not the same as “at least two columns” of amended (emphasis) claim 1.
Applicants should cancel claim 4 or delete the amendment to base claim 1 so that there are no inconsistent limitations (as there are currently, per the above, between claim 4 and claim 1).

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4, drawn to the limitation “passing the feedstock stream through one stationary phase disposed in a single column" (emphasis), does not further limit base claim 1, drawn to “passing the feedstock stream through one stationary phase disposed in at least two columns” (emphasis).  Clearly, a single column (claim 4) does not further limit “at least two columns” of base claim 1.
Applicants should cancel claim 4 or delete the amendment to base claim 1 so that there are no inconsistent limitations (as there are currently, per the above, between claim 4 and claim 1).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
New Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 3-4, 7, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon/natural product without significantly more. The claim(s) recite(s) Cannabis plant extracts (a natural product/judicial exception).  This judicial exception is not integrated into a practical application because the claims describe various adsorbents, stationary phases, solvents, and whether there is one column or at least two columns, and various cannabinoid impurities, which all account for mere “insignificant extra-solution activities to the judicial exception” and are mere claims drafting efforts designed to monopolize the exception. The claim(s) do not include additional elements that are sufficient to amount to significantly more since the various adsorbents, stationary phases, solvents, columns, and various cannabinoid impurities also account for well-understood, routine, conventional (“WURC”) activities.  The art is replete with THC purification processes using one or more adsorbents, stationary phases, solvents, columns, and impurities (see, for example, reference ELSOHLY, below).

Step 1:  Is the Claim Drawn to a Process, Machine, Manufacture, or Composition of Matter?
	Yes, the claims 1 and others are drawn to a purification process.

	Revised Step 2A:
Prong 1:  Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Yes, the claims 1 and others recite a natural phenomenon (plant extracts).  The broadest reasonable interpretation of these claims is that claims 1 and others are drawn to a process to purify THC from a Cannabis composition containing THC and Cannabinoid impurities.  This is indistinguishable from a purification process that is designed to extract and purify THC (a Cannabis plant extract) from other plant extracts.  Plant extracts (including purified extracts such as these) are natural products/phenomenon (judicial exception).

		Prong 2:  Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claims 1 and others do not recite additional elements that integrate the judicial exception (JE) into a practical application.
	The various steps of passing the feedstock stream through one or more stationary phases to provide an eluate stream having a higher purity of THC than the feedstock stream, and further, wherein the one or more stationary phases comprise a first, second, or third adsorbent, or combination thereof (as defined in claim 1) do not impose a meaningful limitation on the JE.  As such, the claims are mere drafting efforts designed to monopolize the JE.  The limitations of the claims which describe the various adsorbents, and stationary phases, the various solvents, and whether there is one column or at least two columns, and the various cannabinoid impurities are mere “insignificant extra-solution activity to the judicial exception”.
Step 2B:  Do the claims recite additional elements that amount to significantly more than the JE?
	No, the claims do not recite additional elements that amount to significantly more than the JE.
The various steps of passing the feedstock stream through one or more stationary phases to provide an eluate stream having a higher purity of THC than the feedstock stream, and further, wherein the one or more stationary phases comprise a first, second, or third adsorbent, or combination thereof (as defined in claim 1) do not impose a meaningful limitation on the JE.  As such, the claims are mere drafting efforts designed to monopolize the JE.  The limitations of the claims which describe the various adsorbents, and stationary phases, the various solvents, and whether there is one column or at least two columns, and the various cannabinoid impurities are mere “insignificant extra-solution activity to the judicial exception”.  Moreover, the various adsorbents, stationary phases, solvents, columns, and impurities also account for well-understood, routine, conventional (“WURC”) activities.  The art is replete with THC purification processes using one or more adsorbents, stationary phases, solvents, columns, and impurities (see, for example, reference ELSOHLY, below).
Thus, the claims 1, 3-4, 7, and 11 are not patent eligible and are rejected under 35 U.S.C. 101.
This rejection rescinds the incorrect assessment (paragraph 21) in the previous Office Action that the claims are patent eligible.  Additional training has shown the Examiner that mere limitations drawn to weight percents, temperatures, filters, particle 

Claim Rejections - 35 USC § 103-Maintained and Modified
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over:
ELSOHLY (WO 03/061563 A2, previously provided to Applicants), 
as evidenced by:
SILICA GEL 60 (Material Harvest of Pure Science.  “Silica Gels for Column Chromatography.”  (2008).  Accessed 30 May 2021.  Available at:  << http://www.materialharvest.com/welcome/silica_products/silica_gels_chromatography.html >>, previously provided to Applicants), 
and as evidenced by:
STATIONARY (“Solid-Liquid Chromatography.”  (Revised November 26, 2012).  Accessed 30 May 2021.  Available at:  << https://cpb-us-e2.wpmucdn.com/faculty.sites.uci.edu/dist/b/327/files/2011/03/RDGLC.pdf >>, previously provided to Applicants), 
in view of:
CANNABIS (Atakan, Zerrin.  “Cannabis, a complex plant: different compounds and different effects on individuals.”  Therapeutic Advances in Psychopharmacology.  (2012), Vol. 2, Issue 6, pp. 241-254)
and in view of:
CBDA (Takeda, Shuso, et al.  “Cannabidiolic acid, a major cannabinoid in fiber-type cannabis, is an inhibitor of MDA-MB-231 breast cancer cell migration.”  Toxicol Lett. (2012 November 15), Vol. 214, Issue 3, pp. 314-319), 
and in view of:
ANDRE (Andre, Christelle M., et al.  “Cannabis sativa:  The Plant of the Thousand and One Molecules.”  Frontiers in Plant Science.  (February 2016), Vol. 7, Article 19, pp. 1-17), 
and in view of:
SMB (Mihlbachler, Kathleen.  “Simulated Moving Bed Chromatography Offers Real Attractions.”  (Aug 31, 2005).  Accessed 10 Mar 2022.  Available from:  < https://www.chemicalprocessing.com/articles/2005/538/ > ).

The instant claims are drawn to a method of purifying THC from a composition containing THC and at least one cannabinoid impurity, the method comprising:
passing a feedstock stream (through one stationary phase disposed in at least two columns) comprising the composition through one stationary phase to provide an eluate stream having a higher purity of the THC than in the feedstock stream as measured by weight percentage of the THC content, the one stationary phase comprising:
  	a first adsorbent comprising a silica adsorbent having Si-OH groups and an average particle diameter between 60-200 microns.

Determining the scope and contents of the prior art:
The primary reference ELSOHLY teaches a method of purifying THC (“Abstract”) from a composition containing THC and other Cannabis plant material (“Abstract”) impurities, which is “the at least one impurity” (page 7 of ELSOHLY reference admits that impurities include neutral cannabinoids, which Examiner interprets as Applicants’ instant claim 3), the method comprising:
passing a feedstock stream (here, it’s a THC-hexane extract feedstock stream-pages 9-10 of Example No. 3, thereby teaching instant claim 11; note that the “THC-hexane extract” is interpreted by Examiner as Applicants’ elected “crude cannabis extract stream”) comprising the composition through one stationary phase to provide an eluate stream having a higher purity of the THC (THC in hexane extract before column chromatography was 41.21% versus 54.74% THC after column chromatography - see “Example No. 3” on pages 9-10) than in the feedstock stream as measured by weight percentage of the THC content, 
the one stationary phase comprising:
	a first adsorbent comprising a silica adsorbent having Si-OH groups and an average particle diameter between 40-63 microns (“Column Chromatography” section of “Example No. 3” pages 9-10 teach use of silica gel 60 with a particle size of 0.04-0.063 mm [or 40 microns to 63 microns] as a first adsorbent stationary phase).  Thus, Example No. 3 (pages 9-10 of ELSOHLY reference) helps teach instant claim 1.  The “Column Chromatography” section of “Example No. 3” (pages 9-10) teaches use of a single column, thereby teaching instant claim 4.
Furthermore, ELSOHLY teaches use of the following solvents in said purification method:  water (page 4), ethanol (page 5), acetone (page 5), ethyl acetate (page 5), acetonitrile (reference claim 12), pentane or hexane (page 5), heptane (page 4), claim 11.
The reference SILICA GEL 60 is relied upon for the teaching that silica gel 60 is composed of SiO2 stationary phase and intended for column chromatography (see page 1).
The reference STATIONARY is relied upon for the teaching that SiO2 stationary phases (such as that used in Example No. 3 of primary reference ELSOHLY as evidenced by reference SILICA GEL 60) terminate in polar silanol (Si-OH) groups (see page 1 of the reference STATIONARY).
The reference CANNABIS teaches that Cannabis plant material (the “at least one impurity”) includes cannabidiol (CBD) and cannabinol (CBN) (left col. p. 245).  This helps to teach some of the limitations of claim 3.
The reference CBDA teaches that Cannabis plant material (the “at least one impurity”) includes cannabidiolic acid (CBDA) (“Abstract”).  This helps to teach some limitations of claim 3.
The reference ANDRE teaches that Cannabis plant material (the “at least one impurity”) includes cannabigerolic acid (CBG) (see Table 1 page 4).  This helps to teach some limitations of claim 3.
The reference SMB teaches that simulated moving bed (SMB) chromatography is a continuous purification technique that has higher throughput and requires less solvent than regular batch chromatography (page 1).  SMB is a chromatographic technique based on a flow of liquid (mobile phase) moving countercurrent to a constant flow of solid (stationary phase).  The solid stationary phase is arranged in a ring 

Ascertaining the differences between the prior art and the claims at issue:
While the primary reference ELSOHLY explicitly teaches use of silica gel 60, which is a first adsorbent comprising a silica adsorbent having Si-OH groups and an average particle diameter between 40-63 microns (“Column Chromatography” section of “Example No. 3” pages 9-10 as evidenced by references SILICA GEL 60 [page 1] and STATIONARY [page 1]), the ELSOHLY reference does not teach a preferable range that would fall within the 60-200 micron range for silica gel 60/first adsorbent of instant claim 1 (hence the reasoning behind writing this obviousness rejection instead of an anticipatory rejection).  Furthermore, primary reference ELSOHLY does not teach all the cannabinoid impurities of claim 3 (other than THCA).
While the reference CANNABIS teaches that Cannabis plant material (the “at least one impurity”) includes cannabidiol (CBD) and cannabinol (left col. p. 245), it does not teach the method of claim 1 and all the cannabinoid impurities of claim 3.
While the reference CBDA teaches that Cannabis plant material (the “at least one impurity”) includes cannabidiolic acid (CBDA) (“Abstract”), it does not teach the method of claim 1 and all the cannabinoid impurities of claim 3.

While the reference SMB teaches that the stationary phase is disposed in four columns (“at least two columns” of claim 1) (pages 1-2 of 10), it does not teach passing the feedstock stream through SMB columns as per amended instant claim 1.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the purification of THC compounds and possesses the technical knowledge necessary to make adjustments to the purification process.  Said artisan has also reviewed the problems in the art as regards to purification of THC and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant claims 1, 3-4, 7, and 11 are prima facie obvious in light of the combination of references ELSOHLY (as evidenced by references SILICA GEL 60 and STATIONARY), CANNABIS, CBDA, ANDRE, and SMB.
	The skilled artisan would find it obvious before the effective filing date of the claimed invention to use silica gel 60 with a micron size of 60-63 as taught by ELSOHLY, thereby arriving at the instant invention claiming an average particle diameter between 60-200 microns.

	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05(I).
	Furthermore, the artisan would also be motivated to combine the teachings of ELSOHLY (a purification method which involves filtering out the cannabinoid THCA as impurity as described and taught, above) with the teachings of CANNABIS, CBDA, and ANDRE to arrive at a method of purifying THC from Cannabis plant cannabinoid impurities—namely, CBD, CBDA, CBG, CBN, THCA, and combinations thereof, thereby arriving at the inventions of instant claims 1 and 3.  The artisan would expect that since ELSOHLY teaches the method of purifying THC from the Cannabis plant cannabinoid impurity THCA, that the same ELSOHLY method would be prima facie obvious if prima facie obvious since THCA (ELSOHLY) is a known Cannabis plant cannabinoid impurity (ELSOHLY reference claim 1) as are the other cannabinoid impurities of instant claim 3 (CANNABIS reference-left col. p. 245; CBDA reference “Abstract”; and ANDRE Table 1 page 4).  Thus, the first adsorbent comprising silica adsorbent silica gel 60 (ELSOHLY) would be expected to trap/purify out not only THCA but other (instant claim 3) Cannabis plant cannabinoid impurities.
	Moreover, the artisan would be motivated to use the silica gel 60 first adsorbent from ELSOHLY (Example 3 pages 9-10) in a SMB chromatographic protocol involving passing the feedstock stream through one stationary phase (silica gel 60 first adsorbent) disposed in at least two columns, thereby arriving at amended claim 1.  The artisan would expect success in that use of SMB chromatography in the ELSOHLY THC purification process would permit for a continuous THC purification technique that has higher throughput and requires less solvent than regular batch chromatography (SMB reference page 1 of 10).  The artisan would therefore expect that passing the feedstock stream through the silica gel 60 first adsorbent stationary phase of Example 3 (ELSOHLY pages 9-10) could be adapted to the four columns of SMB (therefore teaching “wherein passing the feedstock stream comprises passing the feedstock stream through one stationary phase disposed in at least two columns” of claim 1 and all the limitations of claim 7) given the advantages of SMB chromatography (namely, a continuous THC purification technique that has higher throughput and requires less solvent than regular batch chromatography (SMB reference page 1 of 10)).

	It is recommended to focus on evidence of unexpected results, commercial success, solution of long-felt need, or inoperability of the prior art (MPEP 716.01(c)) to render this rejection moot, as additional claim limitations to how the purification of THC is achieved could still be obvious in light of what is commonly employed in known purification processes.  The next Action will properly be made FINAL in the event Applicants add limitations (all pending/non-withdrawn claims’ limitations are accounted for in this obviousness rejection, above) or in the event Markush searching (per Markush search practice) is extended and the withdrawn Group I claims are rejoined and examined.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are presently allowable as written.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625